Citation Nr: 1042137	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-14 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1986 
and various periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) from June 1985 to April 
2005. 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.


FINDINGS OF FACT

1.  The competent evidence indicates that the Veteran's residuals 
of a medial meniscus injury are related to the Veteran's ACDUTRA 
service.

2.  The competent evidence fails to demonstrate that the Veteran 
has arthritis of the right knee that was aggravated during the 
Veteran's ACDUTRA service.


CONCLUSIONS OF LAW

1.  A medial meniscus injury was incurred in or aggravated during 
a period of ACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, (2010).

2.  Arthritis of the right knee was not incurred in or aggravated 
during a period of ACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 
C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the 
letter dated in June 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  This letter also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Although no such notice was 
provided to the Veteran, the Board has concluded that the 
preponderance of the evidence is against the Veteran's claim for 
service connection due to aggravation for osteoarthritis of the 
right knee.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned have been 
rendered moot with regard to this claim.  

The Board observes that the June 2004 letter was sent to the 
Veteran prior to the April 2005 rating decision.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the June 2004 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2010).

As the Board's decision herein to grant service connection for 
residuals of a medial meniscus injury is a full grant of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations with regard 
to this claim.

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records, VA treatment records and private treatment 
records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in- service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a 
VA examination in October 2007 that did not include a nexus 
opinion, however the Board notes that the Veteran's c-file was 
reviewed in its entirety.  Subsequently, a VA opinion with 
respect to the issue on appeal was obtained in a February 2010 
compensation and pension examination (C&P).  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record and the 
statements of the Veteran, and provides a complete rationale for 
the opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4) (2010).

Under the circumstances of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim.' 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
As a general matter, service connection for a disability on the 
basis of the merits of such a claim requires (1) competent 
evidence of the current existence of the disability for which 
service connection is being claimed; (2) competent evidence of a 
disease contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of a 
nexus or connection between the disease, injury, or event in 
service and the current disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In many cases, medical evidence is required to meet the 
requirement that the evidence be "competent."  However, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).  The record reflects 
that the Veteran does not have the requisite medical expertise to 
diagnose his claimed disorder or render a competent medical 
opinion regarding its cause.  Thus, competent medical evidence 
showing that his claimed disorder is related to service is 
required.

The term "active military, naval, or air service" includes active 
duty, any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died from 
an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 
101(22), 101(24) (West 2002 & Supp. 2005); 38 C.F.R. § 3.6 
(2010).  The Board notes that only service department records can 
establish if and when a person was serving on active duty, active 
duty for training, or inactive duty training.  Cahall v. Brown, 7 
Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  National Guard service generally includes periods of 
ACDUTRA and/or INACDUTRA.  Basically, this refers to the two 
weeks of annual training that each National Guardsman must 
perform each year or in some cases, an initial period of 
training.  ACDUTRA includes full-time duty with the Army National 
Guard of any State under sections 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  See 38 
U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2010).  INACDUTRA 
includes service with the Army National Guard of any State (other 
than full-time duty) under section 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.

In general, a preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2010).  The Board notes, however, that presumptive 
considerations do not apply to ACDUTRA or INACDUTRA.  See Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of 
soundness), 3.306 (presumption of aggravation of a chronic pre-
existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption 
of service incurrence for certain disease) for the periods of 
ACDUTRA or INACDUTRA is not appropriate.

Having determined that the Veteran is not presumed sound, the 
Board notes that aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2010); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Additionally, temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition itself, 
as contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Finally, as the Veteran is considered, in this instance, to have 
a preexisting right knee disorder, the Board notes that the 
Veteran cannot bring a claim for direct service connection for 
that pre-existing disorder, but the Veteran may bring a claim for 
service-connected aggravation of that disorder.  As the 
presumption of aggravation does not apply, the burden falls on 
the Veteran to establish aggravation.  See 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed.Cir. 1994).  

The record indicates that the Veteran, during a period of ACDUTRA 
in April 2004, twisted his right knee while running during a 
physical fitness test.  Medical records associated with the 
incident indicate that the Veteran initially suffered from pain 
and swelling in his right knee.  X-rays taken on April 6, 2004 
revealed that the Veteran suffered from osteoarthritis of the 
right knee with associated joint effusion and/or hemorrhage with 
no evidence of fracture or dislocation.  A treatment note, dated 
April 9, 2004, diagnosed the Veteran with right knee degenerative 
joint disease with a probable degenerative meniscal tear.  X-rays 
taken on April 22, 2004 also revealed that the Veteran suffered 
from osteoarthritis of the right knee.  

The Board notes that the Veteran has stated that he received 
meniscal surgery on his right knee in December 2005, at Scott Air 
Force Base.  The Board observes that the January 2010 formal 
finding stated that there are no records available regarding this 
surgery.  In this regard the RO contacted both Scott Air Force 
Base and the National Personnel Records Center (NPRC) to attempt 
to obtain a copy of the operative report.  The NPRC replied in 
January 2009 that the record had been retired to CPR.  A letter 
of request was subsequently sent to CPR.  However, CPR did not 
respond and the formal finding was issued.  In this regard, the 
Board notes, however, that the record contains treatment records 
from the 375th Medical Group at Scott Air Force Base dating from 
October 2005 to February 2006 regarding treatment for the 
Veteran's right knee.  The October 2005 treatment report notes 
that the Veteran has degenerative joint disease in his right knee 
that will likely require a total knee replacement.  November 2005 
and December 2005 treatment reports note the Veteran will need to 
schedule surgery and that the purpose of the visit is for a 
preoperative orthopedic examination.  Treatment reports from 
January 2006 and February 2006 note that the Veteran is 
recovering from knee surgery.  All of these records support the 
contention that the Veteran did indeed have surgery on his right 
knee.  Subsequent to the right knee surgery, a July 2006 
radiology report notes that the Veteran suffers from a 
tricompartmental osteoarthritic change, most significant in the 
medial compartment of the knee.

The Veteran was afforded a VA examination in October 2007.  After 
reviewing the Veteran's medical history the October 2007 VA 
examiner noted that the Veteran complained of constant pain, 
weakness, stiffness, and occasional swelling in his right knee.  
Additionally the Veteran noted easy fatigability and lack of 
endurance.  The Veteran stated that his pain is treated with 
medication and he occasionally uses a knee brace and cane to help 
with walking.  The Veteran exhibited a range of motion of 0 to 
120 degrees with no additional evidence of painful motion, 
weakness, fatigue, or lack of endurance upon repetitive motion.  
Accompanying x-rays revealed degenerative joint disease with 
narrowing of medial knee joint space.  The examiner diagnosed the 
Veteran with degenerative joint disease of the right knee with 
status post meniscal surgery.

The examiner at the October 2007 VA examination was unable to 
provide a nexus opinion without resorting to speculation.  As 
such, the Veteran was subsequently afforded another examination 
in February 2010.  Upon examination the Veteran complained of 
popping with movement and stated that he used medication and a 
brace when the pain was severe.  The Veteran exhibited a range of 
motion of 0 to 130 degrees with some pain, fatigability, 
weakness, and lack of endurance upon repetitive motion.  X-rays 
taken in conjunction with the examination revealed moderate 
osteoarthritis with slight progression.  The examiner noted that 
the x-rays showed no medial joint space in contrast to the 
earlier 2007 x-rays which show 3mm joint space.  However the 
examiner noted that the difference was not a worsening of the 
condition, but rather, that the previous x-rays had been taken in 
a supine position with no weightbearing, in contrast to the later 
2010 x-rays which were taken while the Veteran was standing, with 
weightbearing.  The examiner diagnosed bilateral degenerative 
osteoarthritis.   

Having determined that the Veteran had a current right knee 
disability and noting that a right knee disability existed prior 
to the period of ACDUTRA at issue, the examiner in the February 
2010 VA examination provided a nexus opinion with regard to 
whether the Veteran's pre-existing osteoarthritis of the right 
knee was aggravated by the physical training that the Veteran 
participated in during the April 2004 ACDUTRA training period.  
The examiner noted that the Veteran's x-ray report in 2004 
clearly indicated that the Veteran had suffered advanced 
osteoarthritis of both his knees involving the medial 
compartments for quite some time, despite the lack of records 
indicating that the Veteran had symptoms in his knee prior to 
April 2004.  Following the April 2004 physical training, the 
Veteran had swelling with persisting pain that was documented.  
As such, the examiner opined that it would be least as likely as 
not that the Veteran's injury while doing physical training in 
April 2004 did aggravate preexisting osteoarthritis of the right 
knee.  The examiner then noted, however, that there is no reason 
to indicate that the Veteran's right knee osteoarthritis was made 
"permanently worse by the injury in April 2004 during active 
duty for training beyond the natural progression of the 
underlying condition."  

As noted above, temporary or intermittent flare-ups of a pre-
existing injury are not sufficient to be considered 'aggravation 
in service' unless the underlying condition itself, as contrasted 
with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993).  According to the February 2010 VA 
examiner, while the Veteran's pre-existing osteoarthritis of the 
right knee was temporarily aggravated by the twisting of his knee 
during the April 2004 physical training for ACDUTRA, there is no 
evidence that the pre-existing knee injury was permanently 
aggravated.  

In contrast, the Board acknowledges the September 2007 report of 
Dr. J. B. W. which stated that the Veteran definitely had a 
meniscal tear and required a meniscectomy while the Veteran was 
in the Reserves which caused acceleration of osteoarthritis in 
the knees. However, the February 2010 examiner observed that the 
records indicate that arthritis existed before the arthroscopy 
and continued after the arthroscopy without permanent worsening 
which indicated that the September 2007 statement is not 
supported by the record.   

While the Board acknowledges Dr. J. B.W.'s opinion, after a 
careful review of the above medical evidence, in its role as a 
finder of fact, the Board finds that the February 2010 VA 
examiner's opinion is the most persuasive medical evidence 
addressing whether the April 2004 right knee injury permanently 
aggravated the Veteran's pre-existing osteoarthritis of the right 
knee.  In this regard, the February 2010 VA examination report 
reveals that the examiner conducted a thorough examination of the 
Veteran and provided a full and complete rationale for his 
opinion.  In addition, the opinion is highly probative because it 
reconciles all of the medical evidence of record including the 
prior conflicting statement by Dr. J. B.W.  As held by the Court, 
"the probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the Board.  
Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent medical 
expert over that of another when VA gives an adequate statement 
of reasons and bases).  As the February 2010 examiner's opinion 
is based upon an evaluation of the Veteran and review of the 
claims folder, to include the aforementioned conflicting opinion, 
the Board finds that it is entitled to the most weight regarding 
the issue of whether the April 2004 right knee injury permanently 
aggravated the Veteran's pre-existing osteoarthritis of the right 
knee.

With regard to the Veteran's lay statements regarding his right 
knee disability, the Board acknowledges that the Veteran is 
competent to report his symptoms of pain.  As a layman, however, 
his opinion alone is not sufficient upon which to base a 
determination as to a relationship between injury in service, 
aggravation in service and a current disability.  Rather, the 
Board must weigh and assess the competence and credibility of all 
of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  In this instance, however, determining whether the 
Veteran's right knee osteoarthritis was permanently aggravated by 
a right knee injury sustained during a period of ACDUTRA is a 
question that requires specialized medical training.  As such, 
the Board has accorded more probative value to the February 2010 
VA examiner's opinion.  The examiner reviewed the claims file and 
provided a rationale for the opinion based on objective findings 
and reliable principles.  In addition, the opinion is consistent 
with the contemporaneous evidence.  Therefore, while the Board 
acknowledges that the Veteran is competent to attest to pain, the 
Veteran is not competent, given a lack of medical expertise, to 
determine whether his pre-existing osteoarthritis of the right 
knee was permanently aggravated by the injury sustained to his 
right knee during the April 2004 period of ACDUTRA.

Therefore, the Board finds that the Veteran is not entitled to 
service-connected aggravation for osteoarthritis of the right 
knee.

However, based on the February 2010 VA examiner's review, the 
injury in April 2004, at least as likely as not produced a medial 
meniscal tear or at least caused an abnormal medial meniscus to 
become symptomatic.  As such, the Board finds that the Veteran 
did suffer an injury to his right knee during his April 2004 
period of ACDUTRA.  In this regard, the Board notes that the 
medial meniscal tear is a separate knee disorder from the above 
discussed issue of osteoarthritis of the right knee.  As the 
medial meniscal tear is not considered to be a pre-existing 
disorder, the Veteran is therefore eligible for direct service 
connection with respect to the issue of the right knee medial 
meniscal tear.  The Board acknowledges that the examiner stated 
that he was unable to separate any limitation of function or 
limitation of motion caused by the medial meniscus tear from that 
associated with the preexisting degenerative joint disease as 
they are inextricably linked.  However, given the existence of a 
current right knee disorder, evidence of an injury to the 
Veteran's knee during a period of ACDUTRA, and the positive nexus 
opinion of the February 2010 VA examiner regarding the Veteran's 
medial meniscal tear, the Board finds that the Veteran is 
entitled to direct service connection for right knee medial 
meniscal tear.  

In summary, the competent and probative evidence establishes that 
while the Veteran did indeed sustain a medial meniscal tear 
during his April 2004 period of ACDUTRA, the evidence does not 
indicate that the Veteran permanently aggravated his pre-existing 
osteoarthritis of the right knee.  
In consideration of all of the above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
service connected aggravation for osteoarthritis of the right 
knee, but in favor of direct service connection for residuals of 
a medial meniscal tear of the right knee.  The Board has 
considered the benefit-of-the-doubt rule and determined that the 
claim for entitlement to service connection due to aggravation 
for osteoarthritis of the right knee should be denied and the 
claim for service connection for residuals of a medial meniscal 
tear of the right knee must be granted.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a medial 
meniscus injury is granted.  

Entitlement to service connection for right knee arthritis is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


